Appellant filed petition, for writ of habeas corpus, before Hon. William E. Fort, judge of the Tenth judicial circuit, in which it is insisted that he is being illegally restrained of his liberty by virtue of void proceedings against him in the circuit court of Cleburne county, Ala.
The order of the judge below in denying the writ and in refusing to grant the prayer in the petition, and in remanding the petitioner to the custody of the penitentiary authorities, is correct in all things, and no error was committed in so doing. The petition, exhibits, and answer thereto affirmatively slow that the petitioner is not entitled to the relief sought.
The judgement rendered herein is affirmed.
Affirmed.